05/02/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: OP 22-0191


                                       OP 22-0191
                                   _________________

 MATTHEW DANIEL GRIFFIN,

              Petitioner,

       v.

 MONTANA EIGHTH JUDICIAL DISTRICT                                    ORDER
 COURT, CASCADE COUNTY ATTORNEY
 JOSHUA RACKI, AND HEATHER SMITH,
 MASC ADMINISTRATOR, MISSOULA
 ASSESSMENT SANCTION CENTER,

              Respondent.
                                   _________________

       Matthew Daniel Griffin petitions this Court for habeas corpus relief, contending that
the cause of his incarceration is unlawful because the Eighth Judicial District Court revoked
his suspended sentence for a compliance violation without requiring exhaustion of
appropriate violation responses under the Montana Incentives Intervention Grid (MIIG), in
violation of § 46-18-203(8), MCA. Upon review, we deem it appropriate to order a
response.
       IT IS THEREFORE ORDERED that the Attorney General or counsel for the
Department of Correction is GRANTED thirty days from the date of this Order in which
to prepare, file, and serve a written response to the petition for a writ of habeas corpus
together with appropriate documentary exhibits.
       The Clerk of the Supreme Court is directed to provide a copy of this Order to: Tina
Henry, Clerk of District Court, Cascade County, under Cause No. DC-10-169; Joshua
Racki, Cascade County Attorney; Heather D. Smith, MASC Administrator; counsel of
record, and Matthew Daniel Griffin personally.




                                                                               Electronically signed by:
                                                                                      Beth Baker
                                                                          Justice, Montana Supreme Court
                                                                                     May 2 2022